Exhibit 99.1 ISO No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. STOCK OPTION PLAN INCENTIVE STOCK OPTION AGREEMENT Participant Name: Louis Centofanti Grant Date: July 27, 2017 Vesting Schedule Exercise Dates Percent Exercisable Shares Subject to Option: 7/27 20% per year Expiration Date: 7/27/2023 Exercise Price: 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. 2 INCENTIVE STOCK OPTION AGREEMENT THIS AGREEMENT is made as of the Grant Date set forth on the cover page of this Agreement (the “ Cover Page ”) between PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware corporation (the “ Company ”), and the participant named on the Cover Page (the “ Participant ”). In consideration of the mutual covenants and conditions herein set forth and for good and valuable consideration, the Company and the Participant agree as follows: 1.
